Case 1:20-cv-23216-UU Document 5 Entered on FLSD Docket 08/04/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SO U TH ERN D ISTR ICT O F FL O R ID A

                                 CaseNo.:20-23216-CV-UN GARO

 CA RLO S TOLED O ,

        Plaintiff,


04 PLAN N IN O SOLS.,LLC,,

       D efendant.


   STANDIN G ORDER ON ZO OM AND OTHER VIDEO .CONFERENCE HEAIUNGS

       THIS CAUSE is before the Courtsua sponte.The Courthas considered the pertinent

portionsoftherecord and isotherwise fully advised inthepremises.

       ln lightofthe COVID-19 pandem ic,the Courtm ay,from tim e to time,conducthearings

via Zoom and othersim ilar teclm ologies. The Courthereby instructsthe pm-ties and their counsel

on itsstmlding requirementsforsuchhearings.Itis

       OIIDERED AND ADJUDGED asfollows:

              No person Ctattending''a Zoom orother teleconferenced hearing (otherthan the
              official Court reporter) may record the audio or video of the proceeding.
              V iolations of the prohibition on recording w illbe punished by contem pt or other

              sanctions.

              Before a Zoom hearing,all counselm ust have taken steps to ensure competent

              utilization ofZoom ,including by com pleting the follow ing Zoom tutorials.
                                                                                        '

                     a. Joining a meeting'
                                         . https://suppol.zoom .us/hc/en-us/aMicles/zol36zlg3-

                        H ow -D o-l-loin-A -M eeting-
Case 1:20-cv-23216-UU Document 5 Entered on FLSD Docket 08/04/2020 Page 2 of 3



               b. Testing computerordeviceaudio and video:htps'
                                                              .//suppot.zoom .uslc/en-

                   us/adicles/zol36zz83-How-Do-l-loin-ol'-Test-M y-computer-Audio- and

                   https://support.zoom .us/hc/en-us/articles/zol36z313-How-Do-I-Test-M y-

                   V ideo-

                   Sharing your screen in a meeting: hups://support.zoom .uslc/en-

                   us/a/icles/zol36zls3-How-Do-l-share-M y-screen-

                   Sharing multiple screens simultaneously: https://suppot.zoom .us/hc/en-

                   us/articles/llsooo4z4z86-sharing-M ultiple-screens-simultaneously

         3. If the Zoom hearing is an evidentiary hearing, counsel shall ensure that any

            testifying partiesandwitnessesalso watch the Zoom tutorialsabove.

         4. In a11 Zoom and sim ilar video-conferenced hearings, a11 counsel, parties, and

            witnesses must wear headsets with m icrophones to ensure the highest possible

            sotm d quality.

         5. The Court,and a11witnessesbeing questioned aboutdocunnents,m usthave access

            to a11documentsthatwillbe used atany hearing conducted with video-conference

            technology.To thisend,thepartiesshall:

                   Electronically tile on the Court's docket,or conventionally file with the

                   Court a flash drive containing, a11 relevant docum ents in advance of the

                   hearing;and

               b. M eet-and-confer regarding a11 relevant documents in advance of the

                   hearing,and either:

                         i.Ensure that each w itness has copies of the relevant docum ents in

                          advance ofthe hearing,or
Case 1:20-cv-23216-UU Document 5 Entered on FLSD Docket 08/04/2020 Page 3 of 3



                                   Ifa Zoom hearing,use the Zoom share function during the

                           hearing to share copies ofthe docum ents.

             Itis imperative that al1Zoom and similar hearings run as sm oothly aspossible.

             Failure to comply with this Orderm ay resultin the entry ofsanctions,including

             the exclusion of evidence in the event an exhibit is not readily available to a

             testifying witness.

      DONE AND ORDERED in ChnmbersatM inmi,Florida,this                day ofAugust,2020.




                                                URSULA UNGAkO
                                                UN ITED STA TES DISTR I        JU D GE
copies provided'
               .counselofrecord
